Citation Nr: 1532225	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating (or evaluation) in excess of 40 percent for service-connected polymyalgia.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected bilateral hearing loss.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected scar of the right eye.

6.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected lipomas of the chest, abdomen, and extremities.

7.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected residuals of a left little finger fracture to include scar (left little finger disability).

8.  Whether new and material evidence has been received to reopen service connection for residuals of hepatitis B.

9.  Whether new and material evidence has been received to reopen service connection for hemorrhoids.

10.  Entitlement to service connection for pneumonia (claimed as a lung condition).  

11.  Entitlement to service connection for shakes.

12.  Entitlement to service connection for a left knee condition.

13.  Entitlement to service connection for chest pain.

14.  Entitlement to service connection for urethral stricture (claimed as chronic bladder problems).

15.  Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1982 to June 1992, from February 2003 to February 2005, and from August 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran initiated the appeal process regarding the claim of service connection for residuals of a chipped right elbow with an October 2009 Notice of Disagreement.  As the issue of service connection for residuals of a chipped right elbow was not perfected for appellate review by the Veteran following the December 2010 Statement of the Case, it is not in appellate status and is not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002).  Also, in June 2009 and August 2012, the Veteran submitted Notices of Disagreement regarding the issues of increased ratings for a right index finger disability and a nasal fracture, respectively.  Prior to the issuance of a Statement of the Case as to these issues, during the June 2014 Decision Review Officer (DRO) hearing, the Veteran withdrew the right index finger disability and nasal fracture rating issues; as such, those issues are not in appellate status, and are not before the Board.  

In May 2015, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on VBMS.

The issue of a higher initial rating for service-connected right eye scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's IBS more nearly approximated severe symptoms, including alternating diarrhea and constipation with more or less constant abdominal distress.

2.  At the June 2014 DRO hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the Substantive Appeal on the issues of an increased rating for a left finger disability and a higher initial rating for polymyalgia.

3.  Prior to the promulgation of a decision by the Board, on the record during the May 2015 Board Videoconference hearing, the Veteran expressed his desire to withdraw the appeal as to the issues of higher initial ratings for PTSD and hearing loss, an increased rating for lipomas of the chest, abdomen and extremities, new and material evidence for service connection for hepatitis B and hemorrhoids, and service connection for pneumonia, shakes, a left knee condition, chest pain, urethral stricture, and asthma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a disability rating of 30 percent, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 (2014).

2.  The criteria for withdrawal of an appeal regarding the issues of an increased rating for a left finger disability and a higher initial rating for polymyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal regarding the issues of higher initial ratings for PTSD and hearing loss, an increased rating for lipomas of the chest, abdomen and extremities, new and material evidence for service connection for hepatitis B and hemorrhoids, and service connection for pneumonia, shakes, a left knee condition, chest pain, urethral stricture, and asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants a 30 percent initial disability rating for IBS for the entire initial rating period on appeal.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Initial Disability Rating for IBS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2014).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319).

The Veteran underwent a VA examination in December 2009.  At that time, he reported that the IBS began in 1995 with alternating diarrhea and constipation.  The Veteran stated that he has five to six episodes of diarrhea per day, or when constipated, episodes occur every three to four days.  He also reported positive crampy, colicky, abdominal pain.  Upon physical examination, the Veteran had soft, positive epigastric tenderness that was nondistended.  There were no masses or organomegaly.  Upon review of the gastrointestinal system, the VA examiner indicated that the Veteran had diarrhea, constipation, epigastric pain, and heartburn.  The Veteran denied any anorexia, weight loss, dysphagia, dyspepsia, hematemesis, hematochezia, or melena.

During the May 2015 Board Videoconference hearing, the Veteran testified that, most of the time, bowel movements are in the form of diarrhea.  He reported that he has diarrhea at least three to four times per day and experiences abdominal cramping particularly prior to a "bad" episode.  Hearing transcript at 36-37.

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's IBS has more nearly approximated severe symptoms including alternating diarrhea and constipation with more or less constant abdominal distress.  The medical evidence of record shows that the Veteran's IBS has manifested as alternating diarrhea and constipation, and nearly constant abdominal distress consisting of abdominal tenderness, abdominal cramping, and abdominal pain, which the Veteran credibility reported has been present since 1995.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected IBS has been productive of "severe" symptoms for the entire initial rating period on appeal; therefore, a 30 percent disability rating is warranted under Diagnostic Code 7319 for the entire initial rating period from October 7, 2007.  38 C.F.R. § 4.3, 4.7, 4.114.  As this is the maximum rating available for IBS, the Board concludes that the Veteran is not entitled to any higher rating for the IBS disability under Diagnostic Code 7319 at any relevant time during the appeal period. 

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.   A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

The Board also finds that the evidence does not support a rating in excess of 30 percent based upon another Diagnostic Code pertaining to abdominal conditions.  As noted above, the predominant manifestations of the IBS are alternating diarrhea and constipation with abdominal pain, cramping, and tenderness.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, while symptoms of pain are noted, there has been no evidence of vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and, in any event, the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea and constipation occur frequently by his testimony and reports to the VA examiner, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking.  

Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements; this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes regarding abdominal conditions do not afford a basis for the assignment of an initial rating higher than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered rating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none applicable that would grant the Veteran a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected IBS are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, considering the lay and medical evidence, the Veteran's IBS has manifested symptoms such as severe alternating diarrhea and constipation and abdominal distress.  The 30 percent disability rating for IBS (granted herein) is the highest schedular rating provided by Diagnostic Code 7319.  While the Veteran's IBS symptoms are severe under Diagnostic Code 7319, which directly addressed diarrhea, constipation and abdominal distress (the Veteran's general symptoms), the IBS symptoms did not result in overall effects on his general health such that they warrant a severe or pronounced rating under Diagnostic Code 7323.  As such, the Veteran's IBS symptoms were adequately addressed under the criteria of Diagnostic Code 7319, and higher ratings were contemplated but not warranted under an alternative, but applicable, Diagnostic Code.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected IBS are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life.  In the absence of exceptional factors associated with IBS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the Veteran has not asserted or contended that he is unemployable due to the service-connected IBS, or IBS in combination with other service-connected disability.  To the contrary, the record reflects that the Veteran is currently employed.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected IBS, or other service-connected disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

During the June 2014 DRO hearing and before a final decision was promulgated by the Board, the Veteran withdrew the appeal on the record regarding the issues of an increased rating for a left finger disability and a higher initial rating for polymyalgia; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to an increased rating for a left finger disability and a higher initial rating for polymyalgia, warranting dismissal of the issues.

As adjudicated above, the Board is granting an initial rating of 30 percent for service-connected irritable bowel syndrome.  Given this award, the Veteran now has a total (100 percent) combined disability rating.  In the present case, on the record of the May 2015 Board Videoconference hearing, the Veteran withdrew the appeal of higher initial ratings for PTSD and hearing loss, an increased rating for lipomas of the chest, abdomen and extremities, new and material evidence for service connection for hepatitis B and hemorrhoids, and service connection for pneumonia, shakes, a left knee condition, chest pain, urethral stricture, and asthma.  The Veteran indicated at the hearing that he was conditionally withdrawing these issues, contingent upon an award of a combined disability rating of 100 percent.  When explicitly asked by the undersigned whether the Veteran wanted to withdraw all the other issues on appeal if a 100 percent (total) combined disability rating was awarded, the Veteran responded, "Yeah.  Once I reach 100 percent, that's my goal.  It's not the fact that I want the money.  It's just the fact that, if I'm at 100 percent, that decreases my need to work as hard.  I still support my family, but I don't have to work as much to provide for them."

As this Board decision grants a 30 percent disability rating for IBS for the entire initial rating period on appeal, which results in a total (100 percent) combined disability rating, that total rating contingency has been fulfilled; therefore, all the remaining perfected issues on appeal have been withdrawn by the Veteran, and there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they will be dismissed. 


ORDER

For the entire initial rating period on appeal, a 30 percent disability rating, but no higher, for service-connected IBS is granted.

The appeal of an initial disability rating in excess of 50 percent for service-connected PTSD, having been withdrawn, is dismissed.

The appeal of an initial disability rating in excess of 40 percent for service-connected polymyalgia, having been withdrawn, is dismissed.

	(CONTINUED ON NEXT PAGE)

(CONTINUED FROM PREVIOUS PAGE)

The appeal of an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss, having been withdrawn, is dismissed.

The appeal of an increased (compensable) disability rating for service-connected lipomas of the chest, abdomen and extremities, having been withdrawn, is dismissed.

The appeal of an increased (compensable) disability rating for service-connected left little finger disability, having been withdrawn, is dismissed.

The appeal of whether new and material evidence has been received to reopen service connection for residuals of hepatitis B, having been withdrawn, is dismissed.

The appeal of whether new and material evidence has been received to reopen service connection for hemorrhoids, having been withdrawn, is dismissed.

The appeal of service connection for pneumonia, having been withdrawn, is dismissed.

The appeal of service connection for shakes, having been withdrawn, is dismissed.

The appeal of service connection for a left knee condition, having been withdrawn, is dismissed.

The appeal of service connection for chest pain, having been withdrawn, is dismissed.

The appeal of service connection for urethral stricture, having been withdrawn, is dismissed.

The appeal of service connection for asthma, having been withdrawn, is dismissed.

REMAND

In a February 2013 rating decision, the RO granted service connection for a right eye scar and assigned a 0 percent (noncompensable) disability rating, effective March 14, 2012.  In an April 2013 submission, the Veteran disagreed with the assignment of a noncompensable rating.  In a May 2015 rating decision, the RO increased the disability rating for a right eye scar to 10 percent, effective March 14, 2012, and also awarded a separate 10 percent rating for disfigurement of the right eye, effective April 27, 2015.  

As discussed above, the Board notes that the Veteran explicitly withdrew the remaining perfected appeals contingent upon an award of a total combined disability rating.  Here, however, the record does not reflect, either in writing or during a hearing, that the Veteran withdrew the initiated appeal (via the April 2013 Notice of Disagreement) of a higher initial rating for service-connected right eye scar.  As such, the appeal for an initial disability rating in excess of 10 percent for service-connected right eye scar should be remanded to allow the RO to provide the Veteran with a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the issue of a higher initial rating for service-connected right eye scar is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of an initial disability rating in excess of 10 percent for service-connected right eye scar.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


